      Case 4:20-cv-00340-DPM Document 14 Filed 05/05/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

KENNETH RAY PITTS
ADC #085938                                                 PLAINTIFF

v.                      No. 4:20-cv-340-DPM

KENNETH W. ST ARK, Captain,
Cummins Unit; HANDELY,
Sergeant, Cummins Unit; T. WADE,
Lieutenant, Cummins Unit; AVERY,
Lieutenant, Cummins Unit; AGNEW,
Sergeant, Cummins Unit; and AVERY,
Sergeant, Cummins Unit                                   DEFENDANTS

                             JUDGMENT
     Pitts's complaint is dismissed without prejudice.



                                                   V'
                                 D .P. Marshall Jr.
                                 United States District Judge
